Examiner’s Comment
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a switching power supply device that converts an input voltage into a predetermined voltage and then supplies the converted voltage to a load, the 5switching power supply device being provided between a power supply and the load, the switching power supply device comprising: wherein the controller is configured to shift a phase of the first pulse signal from a phase of the second pulse signal by a predetermined amount so that an exciting current that flows through the transformer in response to switching operations of the first switching element and the second switching 20element becomes zero on average, in combination with all the limitations set forth in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Hirabayashi (US Patent 9887615) discloses a bidirectional insulated dc-dc converter.   	Uno et al. (US Patent 9209697) discloses a switching power supply device with first and second converters. 	Duan et al. (US Patent 8035361) discloses a boost device for voltage boosting with a bridge circuit and transformer. 	Yamaguchi et al. (US Patent 7965523) discloses a switching power supply comprising a transformer circuit. 	Fujiwara et al. (US Patent 7015653) discloses a light modulating apparatus for an excimer discharge lamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838